IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tinicum Township                        :
                                        :
      v.                                :
                                        :
Allan J. Nowicki, River Road            :
Quarry, LLC, Pennswood                  :
Hauling, LLC, and RRQ, LLC,             :
                             Appellants :        No. 2114 C.D. 2014


Tinicum Township                          :
                                          :
      v.                                  :
                                          :
Allan J. Nowicki, River Road Quarry, LLC, :
Pennswood Hauling, LLC and RRQ, LLC :
                                          :
Appeal of: Allan J. Nowicki               :      No. 734 C.D. 2015


                                     ORDER


            NOW, May 10, 2016, upon consideration of appellants’ application for

reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge